Citation Nr: 1035372	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-13 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance for another person.

2.  Entitlement to a rating in excess of 50 percent disabling for 
a left knee disability.

3.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which in part, denied special monthly compensation for 
the Veteran and his spouse and adjudicated a left knee disability 
classified as degenerative joint disease (DJD) to be 40 percent 
disabling.  This case also comes to the Board from an August 2008 
rating decision which denied entitlement to TDIU.  

While the appeal was pending, a DRO decision of February 2008 
granted a 50 percent rating for the left knee disability, 
effective April 13, 2006, and encompassing the current appellate 
period.  A Veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claim for an increased rating for the left knee 
disorder remains before the Board.

The Board notes that although no clear request for a Travel Board 
hearing is shown to have been submitted by the Veteran, the RO 
sent the Veteran a letter in January 2009, saying that he had 
requested a Travel Board hearing and advising him of hearing 
alternatives such as videoconference hearings.  Thereafter, the 
Veteran submitted a VA Form I-9 (substantive appeal form) in July 
2009, where he indicated that he did not want a BVA hearing.  He 
has not submitted any hearing requests since the July 2009 I-9.  
Thus any requests for a hearing before the Board are withdrawn.  

The Board notes that the Veteran has claimed entitlement to 
secondary service connection for obesity, which has yet to be 
addressed by the RO.  Because such issue is inextricably 
intertwined with the issues of entitlement to SMC (for the 
Veteran) and TDIU, the Board will address this in the remand 
portion of this decision. 

By this decision, the Board is only adjudicating the matter of 
entitlement to SMC special monthly compensation (SMC) based on 
the need for aid and attendance for another person (for the 
Veteran's spouse).  The remaining issues are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The Veteran's spouse is not a patient in a nursing home or 
bedridden, and her disabilities are not shown to be so disabling 
as to render her unable to care for her daily needs or protect 
herself from the hazards incident to her environment.

2.  The Veteran's spouse is not shown to be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need 
for aid and attendance for another person have not been met.  38 
U.S.C.A. § 1115(E); 38 C.F.R. §§ 3.351(c), 3.352(a) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 23353 
(Apr. 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the Veteran's claim on appeal was received August 
2005 and a duty to assist letter was sent in November 2006 prior 
to the August 2007 denial of this claim on the merits.  This 
letter provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to special monthly benefits 
based on need for aid and attendance for his spouse, which 
included notice of the requirements to prevail on these types of 
claims, and of his and VA's respective duties.  The duty to 
assist letter, specifically notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from his 
private physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for him.  
The Veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim so 
that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  The Veteran did not advise the 
RO of any medical treatment records on behalf of his wife, thus 
the only private evidence is a June 2007 EMG report done in 
conjunction with the June 2007 VA aid and attendance 
examinations.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In June 2007, the Veteran's spouse 
underwent a series of examinations to determine her need for aid 
and attendance, which included comprehensive evaluations of her 
musculoskeletal and systemic disorders.  Review of the Veteran's 
claims file was not indicated as the medical evidence (pertaining 
to the Veteran) in the claims file would not be relevant to 
examination of the Veteran's spouse.  

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  No such notice 
was included in the duty to assist letter pertaining to aid and 
attendance, but there is no prejudice as the claim is being 
denied.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2009) (harmless error).

Special Monthly Compensation for Spouse

The Veteran contends that special monthly compensation for his 
spouse is needed based on her need for aid and attendance.  
Increased compensation may be payable to a Veteran by reason of 
the veteran's spouse being in need of aid and attendance.  38 
U.S.C.A. § 1115(E) (West 2002); 38 C.F.R. § 3.351(a)(2) (2009).

The Veteran's spouse shall be considered to be in need of regular 
aid and attendance if: he or she is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance are based on 
the actual requirements of personal assistance from others.  In 
determining the need for regular aid and attendance, 
consideration will be given to the inability of the veteran's 
spouse to dress or undress himself or herself, or to keep himself 
or herself clean; frequent need of adjustment of any prosthetic 
which by reason of the disability cannot be done without aid; 
inability of the veteran's spouse to feed himself or herself; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect himself or herself from the hazards or 
dangers of his or her daily environment.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the claimant's spouse remain in bed. 38 C.F.R. § 
3.352(a).

It is mandatory for VA to consider the enumerated factors within 
the regulation, and at least one of the enumerated factors be 
present.  Turco v. Brown, 9 Vet. App. 222 (1996).

A July 2006 aid and attendance examination of the Veteran's wife 
noted that she was neither blind nor bedridden.  She could dress 
and undress herself and attend to the wants of nature.  She could 
keep herself clean and was competent.  She could not walk 
unassisted or protect herself from hazards or danger.  She was 
able to leave her home to attend medical appointments, and 
perform shopping with a motorized wheelchair.  She had the 
following diagnoses:  Type 2 diabetes mellitus, hypothyroid, 
hyperlipidemia, degenerative disc disease, renal insufficiency, 
and peripheral neuropathy. 

The report of a June 2007 VA Aid and Attendance examination of 
the Veteran's wife noted that she was neither bedridden nor 
hospitalized.  She could travel beyond her domicile.  She 
traveled to the examination by a private vehicle accompanied by a 
family member.  Her typical daily activities included taking her 
own blood sugar readings and medications.  She prepared meals and 
did dishes together with her husband.  She read and could take 
her dog out for a walk using a wheelchair.  She went to church 
and doctor appointments.  She bathed with her husband in the 
house for safety.  She did laundry and household chores with her 
husband.  Heavy lifting and shopping tasks were done by her son.  
There were no orthopedic or prosthetic appliances used (other 
than the wheelchair).  She did have dizziness weekly, but not 
daily.  She had no memory loss.  She had imbalance issues 
affecting her ability to ambulate less than weekly.  There were 
no other body part or systemic impairments that affected her 
ability to protect herself from her daily environment.  She could 
perform all self care functions.  

Examination revealed no significant findings on vital signs aside 
from a slightly elevated temperature of 99.4 degrees.  She was 
obese with a BMI over 39, and her posture was stooped, with 
hesitant gait.  She could walk without assistance of another 
person only when in the home.  She used no assistive aids for 
ambulation.  She could leave home for church and medical 
appointments.  She did have permanent functional impairments.  
Her best corrected vision was not shown to be 5/200 or worse in 
both eyes.  Her cervical spine had no abnormalities shown and 
reference was made to the separate lumbar spine examination to 
address those findings.  She had no interference with her 
breathing.  Her upper extremities were noted to have mild or 
moderate impairment and she was right handed, with normal right 
upper extremity.  She had normal ability to feed, dress and 
groom.  She had some difficulty with bathing and toileting.  
Lower extremity findings included some left lower extremity 
weakness and diminished muscle strength with a hesitant waddling 
gait noted.  The right lower extremity was deemed normal.  She 
appeared for the examination in a wheelchair, from which she was 
able to transfer to the exam table unassisted.  She also could 
put on and take off her own shoes and ambulate in the exam room 
without assistance, although with some difficulty due to her 
waddling gait.  She was assessed with residuals of motor vehicle 
accident in 1970 and was deemed mentally competent to handle VA 
payments, which she currently did.  

In conjunction with the aid and attendance examination, the 
Veteran's wife underwent comprehensive examinations also in June 
2007 to address the severity of all her medical conditions and 
their affects on her activities of daily living (ADLs).  These 
included a diabetes examination which showed that she controlled 
this condition with diet, exercise and an oral medication.  There 
were no complications such as peripheral vascular disease, heart 
problems, visual problems, vascular problems, kidney problems, 
gastrointestinal problems, skin problems or other complications.  
The examination did show findings of weakness of muscle strength 
and decreased sensation of the left foot and left hand due to 
motor vehicle accident (MVA) as well as right foot sensory loss 
and decreased reflex.  Her eye examination was normal except for 
a slight eye droop on the left with adequate muscle strength and 
corneal reflex without watering or matter.  Renal insufficiency 
was also noted.  The summary of all effects of the diabetes on 
ADLs were deemed as severe on feeding and toileting, none on 
exercise, sports, recreation, bathing, dressing, grooming or 
driving and moderate on travel.  

Further evaluation of the neurological and kidney symptoms were 
addressed in separate examinations for these conditions.  The 
genitourinary (GU) examination described symptoms of nephropathy 
which included fatigue, lethargy and weakness.  GU symptoms 
included dysuria, dribbling, urinary tract infections less than 
once a month and hematuria.  Examination was noteworthy for 
showing mild left lower quadrant tenderness and non pitting edema 
in both ankles.  Pulses were also diminished in both lower 
extremities.  An incidental finding of large ventral hernia was 
also noted.  Her GU symptoms were deemed to affect ADLs with 
severe effects on shopping, exercise, sports, travel, grooming, 
bathing, dressing, toileting and grooming, and moderate on 
chores, recreation and feeding.  The neurological examination 
detailed problems with continued left lower numbness with falling 
at times and pain in both hands with tingling in her palms.  
Examination showed decreased left upper extremity strength of 4/5 
with decreased grip strength of the left hand.  She could hold 
papers and larger objects with this hand, but not against force.  
Examination showed positive Tinel's sign on the right thumb with 
tingling and abnormal sensation of the left upper extremity with 
decreased pain and light touch.  The left foot also showed 
diminished pain and light touch sensation.  Upper extremity 
reflexes were 1+ except for a 0 on left finger jerk.  Reflexes in 
both lower extremities were 2+ throughout with no pathologic 
reflexes shown and no muscle atrophy or abnormal muscle tone or 
bulk.  Her gait and balance were normal.  EMG findings were 
recited and showed moderate median neuropathy of the right wrist, 
incomplete left radial neuropathy, and incomplete left ulnar 
neuropathy.  There was no evidence of radiculopathy, general 
peripheral neuropathy or myogenic abnormality.  The effects on 
the ADLS from neurological findings were deemed moderate on 
recreation, prevented shopping and severe on the remaining ADLs.  

The spine examination also noted the history of numbness and leg 
and foot weakness resulting in falls.  The spine symptoms 
included decreased motion, stiffness, weakness, spasm, and pain.  
The pain in the spine was severe, constant and daily.  She had 
flare-ups every 3 or 4 weeks precipitated by falls, and during 
which she was not able to continue her activities.  She was noted 
to use a wheelchair and could not walk more than a few yards.  
The spine examination was significant for pain on motion, 
tenderness, and left sided weakness.  She had a stooped posture 
and a waddling gait.  She had a lumbar list and lordosis.  Range 
of motion revealed painful flexion to 60 degrees and an inability 
to perform extension at all due to poor balance.  The remaining 
motions were to 40 degrees, except that left lateral flexion was 
to 30 degrees.  Neurological findings were the same as listed in 
the special neurological examination.  She had X-ray findings 
significant for marked degenerative changes and dextroscoliosis.  
Her functional limitations from her spine condition was severe on 
all ADLs.  

A thyroid examination was noted to show symptoms of fatigability, 
generalized weakness and cold/heat intolerance.  No significant 
findings on examination were shown other than ones that were 
already documented in other examinations.  

A medical opinion regarding the need for aid and attendance 
responded to the question of whether the Veteran's wife needed 
the assistance of another person to perform ADL's.  The response 
was that the presence of another person was needed for safety 
reasons in case of falling due to fatigue.  However, she was 
noted to have not fallen since she began using a wheelchair 
around the house.  She was able to transfer from the chair to the 
examination table without assistance.  She did need help with 
heavy lifting.  She was able to bathe, dress and prepare meals, 
but was noted to do so together with her husband, due to fatigue 
and lack of stamina.

While the evidence establishes that the Veteran's spouse has many 
health problems which do adversely affect her mobility and 
ability to perform ADLs, there is no evidence that she is unable 
to dress or undress herself, keep herself clean, feed herself, 
attend to the wants of nature, or has required care or assistance 
on a regular basis to protect herself from the hazards or dangers 
of her daily environment.  

While she was described as being unable to walk or avoid dangers 
unassisted in the June 2006 examination, and was described in the 
medical opinion for the June 2007 VA aid and attendance 
examination as needing the presence of another person to cook, 
bathe and dress, due to the dangers of falling caused by fatigue, 
she was also noted to have had no history of falls since having 
begun to use a wheelchair around the house, and was noted to be 
able to transfer from the wheelchair to another chair (or the 
examination table) without help in June 2007.  Thus it appears 
she is presently able to utilize this assistive device to avoid 
the hazards or dangers of her daily environment without requiring 
the help of another person.  She was also able to walk very short 
distances without assistance, although with a waddling gait.  She 
also was noted to be able to remove and replace her shoes 
unassisted.  Thus the evidence does not truly reflect that she 
needs regular care to be protected from daily hazards, or to 
perform her ADLs.  Although she did have severe limitations on 
all her ADL's (most significantly noted on the spine 
examination,) she was still able to attend to her own personal 
needs such as dressing and toileting, feeding and maintaining 
personal hygiene.  

In addition, there is no evidence that the Veteran's spouse has 
any visual impairment or that she is a patient in a nursing home 
due to mental or physical incapacity.  The visual findings on the 
diabetes eye examination were normal, with only a slight eye 
droop noted, which was not shown to be impairing, much less to 
the extent that is recognized as warranting aid and attendance 
under 38 C.F.R. § 3.351 and 3.352.  She is also not shown to in a 
nursing home due to physical or mental incapacity, but rather 
continues to live in her own house and participates in activities 
such as walking her dog (albeit while in a wheel chair), as well 
as attending church and doctor's appointments.  

Based on this record, the Board finds that the evidence does not 
demonstrate that the Veteran's spouse is blind or nearly blind, 
bedridden or requires care or assistance on a regular basis to 
protect her from the hazards or dangers of her daily environment 
and entitlement to special monthly compensation for aid and 
attendance is not warranted.


ORDER

Entitlement to special monthly compensation based on the need for 
aid and attendance for another person is denied.




REMAND

In regards to the remaining issues of entitlement to special 
monthly compensation (SMC) including aid and attendance for the 
Veteran, increased rating for his left knee disability and 
entitlement to TDIU, remand is necessary to address developmental 
and due process issues.

The Board notes that the Veteran has raised a claim for service 
connection for obesity secondary to his service connected knee 
disability in his August 2007 notice of disagreement and again in 
his July 2009 substantive appeal.  The RO has yet to address this 
issue, which is inextricably intertwined with the SMC and TDIU 
claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Here, as the 
outcome of the service connection claim for obesity could have 
bearings on the outcomes of both the Veteran's SMC and TDIU 
claims, it is unable to adjudicate these claims until the issue 
of entitlement to service connection for obesity is resolved.  
Id.

In regards to the issue of entitlement to an increased rating in 
excess of 50 percent disabling for the left knee disability, the 
Board notes that since the most recent VA examination of June 
2008, additional medical evidence from 2009 has been submitted 
which suggests a possible worsening of symptoms since this 
examination.  Of note private physical therapy (PT) records from 
June 2009 and of an uncertain date show significantly decreased 
ranges of motion of 1-18 degrees (passive) and 1-31 degrees and 
pain at a 9/10 to 10/10 level.  If this is shown to be more than 
a temporary flare-up, such findings suggest a significant 
worsening of symptoms from those shown in the June 2008 VA 
examination which showed a range of motion from 0-90 degrees.  
The PT records also reflect issues with balance, although it is 
unclear whether there is instability of the knee that may be 
playing a part in this problem.  The Board notes that over time, 
the RO has previously evaluated the left knee disability under 
various Diagnostic Codes to include affording separate ratings 
for arthritis and instability, with current ratings now focused 
only on arthritis or degenerative joint disease (DJD) of the 
knee.  Future adjudications should consider whether separately 
rating the knee disability, to include a rating for instability 
in addition to the arthritis, is again appropriate.  

Thus further development and reexamination of the Veteran's left 
knee is necessary to obtain an accurate picture of the current 
severity of this disability.  In brief, the fulfillment of the 
VA's statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical examination, 
and providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one. See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board notes that this unresolved issue of entitlement to an 
increased rating for the left knee DJD is also intertwined with 
the SMC and TDIU issues, as the outcome of this matter could 
likewise affect entitlement to these benefits.  See Harris, 
supra.

Finally, the Board notes that the Veteran has requested that he 
be provided an extraschedular review in conjunction with his TDIU 
claim.  On remand, the RO should consider the appropriateness of 
providing such review.  

In view of the foregoing, the matter is remanded for the 
following:

1.  The AOJ must ensure that, for the claim 
for service connection for obesity claimed as 
secondary to left knee disabilities,  all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 5103A 
(West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159 (2009) is fully satisfied.  The 
notification should address the veteran's 
claim for service connection, to include the 
requirements for secondary service 
connection. 

2.  Thereafter, following the above 
notification and any development deemed 
appropriate, the AOJ should adjudicate the 
issue of service connection for obesity, 
claimed as secondary to his service connected 
left knee disabilities.  

3.  The AOJ should request that the Veteran 
identify the names, addresses, and dates of 
treatment for all medical care providers, VA 
and non-VA, inpatient and outpatient, who may 
possess additional records referable to 
diagnosis and treatment for his service 
connected left knee disorder since 2009.  The 
Veteran should provide all necessary written 
releases for these records.  If any of the 
identified records cannot be obtained, the 
AOJ should notify the Veteran of such and 
describe the efforts used in requesting these 
records.  

4.  Following completion of the above, the 
AOJ should schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service-connected 
left knee disability in accordance with the 
latest AMIE worksheet for rating knee 
disorders.  The claims file should be made 
available to the examiner for review of the 
pertinent evidence in conjunction with the 
examination.  Any further indicated special 
studies should be conducted, to include X-
rays.  The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings, and note (1) whether the Veteran 
does or does not have recurrent subluxation 
or lateral instability of the left knee, (2) 
the extent of arthritis of the left knee as 
shown by X-ray and (3) the active and passive 
range of motion of the left knee in degrees.  
The examiner also should comment on the 
functional limitations caused by the 
Veteran's service-connected left knee DJD 
disability.  It is also requested that the 
examiner address the following questions.  
Does the left knee DJD disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, 
deformity, or atrophy?  If the severity of 
these manifestations cannot be quantified, 
the examiner should so indicate.  
Specifically, the examiner must address the 
severity of painful motion from intermediate 
degrees to severe.  The examiner must note at 
what degree in the range of motion that pain 
is elicited as well as the severity of such 
pain.  With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings, whether any 
pain is visibly manifested upon palpation and 
movement of the knee, and whether there are 
any other objective manifestations that would 
demonstrate disuse or functional impairment 
of the knee due to pain attributable to the 
service-connected disabilities. 

The examiner should also address the effects 
of the left knee disability on the Veteran's 
ability to obtain and maintain substantial 
gainful employment.  

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-adjudicate 
the Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 when 
adjudicating the knee claim, and to include 
consideration of the appropriateness of 
assigning an extraschedular rating under 
38 C.F.R. §§3.321 and  4.16(b) when 
adjudicating the knee and TDIU claims.  An 
appropriate period of time should be allowed 
for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2008).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


